DETAILED ACTION
Claims 1-8, 10-21 are pending. 
Claims 1-6, 8, 10-21 are rejected.  
Claim 7 is objected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness 
rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4 and 6, 8, 10-15, 17-18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shenfield et. al.  (hereinafter referred as Shenfield, US Pub. No. 2007/0260637 A1), in view of Fegan et. al. (hereinafter referred as Fegan, US. Pub. No. 2005/0144305 A1).

As to claim 1, Shenfield teaches a method comprising: -		receiving, by a computing device (See at least Fig 3, wherein the push proxy, push client or the device of the client application can be the computing device), content and metadata associated with the content (See at least Fig 3, 6, ¶ [0052-0053], wherein content is associated with a metadata; Fig 3 and 6 shows content and metadata is received from a content provider), wherein the metadata comprises a plurality of content descriptors (See at least ¶ [0032-0033, 0053, 0115], wherein the metadata can be split into static metadata (also referred to herein as channel metadata) and dynamic metadata (also referred to herein as content metadata). The channel metadata specifies processing rules that are specific to the type of content that is being delivered and the application requirements for content type. Dynamic metadata is metadata that is associated with a particular piece of content. For example, expiry information associated with a particular piece of data or replacement rules and information associated with a particular piece of data (i.e. document K replaces document L)); -		fragmenting, based on the  plurality of content descriptors and based on at least one rule associated with the plurality of content descriptors, the content into a plurality of ordered fragments (See at least abstract, Fig 21, ¶ [0214], wherein fragmentation processor 2110 analyses the content based on a metadata based analysis. These could include keeping certain segments or data elements together if logically required. Fragmentation processor 2110 analyses content 2112 and partitions the content into segments based on logical rules). Shenfield fails to explicitly teach that the fragmenting is virtual and storing the plurality of ordered virtual fragments as a single contiguous media file. However, in analogous teachings, Fegan teaches that the fragmenting is virtual (See at least ¶ [0078], wherein the segmenting tools allow a user to generate time-based index points for a multimedia file (e.g., spatial parameters for image files). The use of time-based/spatial-based index points provides a means for the virtual segmentation of a multimedia file) and storing the plurality of ordered virtual fragments (See at least ¶ [0078], wherein the data associated with the time-based index points (ordered virtual fragments) may be saved and stored).Thus, it would have been obvious to one ordinary skill in the art at the time of invention to modify Shenfield in view of Fegan such that virtual fragmentation is used as claimed because it allows to vastly decreased storage needs (multimedia files are often very large), faster access speeds over a computer network, and diminished copyright implications (See at least Fegan ¶ [0078]). Although Fegan discloses storing the plurality of ordered virtual fragments, Fegan does not explicitly states to store the plurality of ordered virtual fragments as a single contiguous media file. However, storing the plurality of ordered virtual fragments as a single contiguous media file is a matter of design choice and would have been obvious to one ordinary skill in the art at the time of invention for the purpose of simplifying the access and processing of the plurality of ordered virtual fragments.  

As to claim 3, claim 1 is incorporated and Fegan teaches wherein the virtually fragmenting comprises: generating one or more digital flags that identify locations of each of the plurality of ordered virtual fragments in the content (See at least ¶ [0078], wherein the data associated with the time-based index points (ordered virtual fragments) may be saved and stored).

As to claim 4, claim 1 is incorporated and Fegan teaches storing information identifying locations of each of the plurality of ordered virtual fragments in the content (See at least ¶ [0078], wherein the segmenting tools allow a user to generate time-based index points for a multimedia file (e.g., spatial parameters for image files). The use of time-based/spatial-based index points provides a means for the virtual segmentation of a multimedia file).

As to claim 6, claim 1 is incorporated and Shenfield in view of Fegan teaches -	receiving a request for the content (See Shenfield at least ¶ [0069], wherein the system receives user request for content (for example request for location information) ); -	accessing, based on the request, the stored plurality of ordered virtual fragments (See Fegan at least ¶ [0078], wherein the stored data associated with the time-based index points (the stored plurality of ordered virtual fragments) may be retrieved from the remote server and used whenever the associated multimedia file is accessed); -	fragmenting, based on the stored plurality of ordered virtual fragments, the content; and sending the fragmented content (See Fegan at least ¶ [0078], wherein because the systems and methods of the present invention utilize time-based/spatial-based index points, multimedia editing may be achieved without the need to permanently store multimedia files, or divide them into separate files corresponding to each selected "clip." The only data required to be stored for the purpose of segmenting multimedia files is the data associated with the time-based index points. Thus, the actual fragmenting is only performed when user needs to access the corresponding fragments).


As to claim 8, Shenfield teaches a method comprising: -		fragmenting, based on a  plurality of content descriptors and based on at least one rule associated with the plurality of content descriptors, the content into a plurality of fragments (See at least abstract, Fig 21, ¶ [0214], wherein fragmentation processor 2110 analyses the content based on a metadata based analysis. These could include keeping certain segments or data elements together if logically required. Fragmentation processor 2110 analyses content 2112 and partitions the content into segments based on logical rules). -		receiving, by a computing device (See at least Fig 3, wherein the push proxy, push client or the device of the client application can be the computing device), a request for content (See at least Fig 3, 6, ¶ [0052-0053, 0069], wherein the system receives user request for content (for example request for location information)). -	fragmenting, the content into a plurality of ordered fragments (See at least abstract, Fig 21, ¶ [0214], wherein fragmentation processor 2110 analyses the content based on a metadata based analysis. These could include keeping certain segments or data elements together if logically required. Fragmentation processor 2110 analyses content 2112 and partitions the content into segments based on logical rules); and -	sending the plurality of ordered fragments (See at least Fig 21, ¶ [0052-0053, 0069], wherein the user (client application receives the segments).Shenfield fails to explicitly teach that the fragmenting is based on a virtual fragments, and accessing, based on the request, the virtually fragmented content, wherein the virtually fragmented content is associated with a plurality of flags indicating locations of virtual fragments of the virtually fragmented content.However, in analogous teachings, Fegan teaches that the fragmenting is based on a virtual fragments (See at least ¶ [0078], wherein the segmenting tools allow a user to generate time-based index points for a multimedia file (e.g., spatial parameters for image files). The use of time-based/spatial-based index points provides a means for the virtual segmentation of a multimedia file);Thus, it would have been obvious to one ordinary skill in the art at the time of invention to modify Shenfield in view of Fegan such that virtual fragmentation is used as claimed because it allows to vastly decreased storage needs (multimedia files are often very large), faster access speeds over a computer network, and diminished copyright implications (See at least Fegan ¶ [0078]). 
As to claim 10, claim 8 is incorporated and Fegan teaches wherein the virtual fragments are stored on a non-transitory computer-readable medium (See at least ¶ [0078], wherein the data associated with the time-based index points (ordered virtual fragments) may be saved and stored). Although Fegan discloses storing the plurality of ordered virtual fragments, Fegan does not explicitly states to store the plurality of ordered virtual fragments as a single contiguous media file. However, storing the plurality of ordered virtual fragments as a single contiguous media file is a matter of design choice and would have been obvious to one ordinary skill in the art at the time of invention for the purpose of simplifying the access and processing of the plurality of ordered virtual fragments.  

As to claim 11, claim 8 is incorporated and Shenfield teaches wherein the virtual fragments represent a linear portion of the content (See at least Fig 20-21, ¶ [0211, 214]).

As to claim 12, claim 8 is incorporated and Fegan teaches generating, as the plurality of ordered fragments and based on a plurality of flags indicating locations of the virtual fragments in the content, separate data files (See Fegan at least ¶ [0078], wherein because the systems and methods of the present invention utilize time-based/spatial-based index points, multimedia editing may be achieved without the need to permanently store multimedia files, or divide them into separate files corresponding to each selected "clip." The only data required to be stored for the purpose of segmenting multimedia files is the data associated with the time-based index points). 

As to claim 13, claim 8 is incorporated and Shenfield in view of Fegan teaches determining, based on at least one rule and based on one or more keywords of the content, an interval (See Shenfield at least abstract, Fig 21, ¶ [0214], wherein fragmentation processor 2110 analyses the content based on a metadata based analysis. These could include keeping certain segments or data elements together if logically required. Fragmentation processor 2110 analyses content 2112 and partitions the content into segments based on logical rules).; and virtually fragmenting, based the interval, the content into the virtual fragments (See Fegan at least ¶ [0078], wherein because the systems and methods of the present invention utilize time-based/spatial-based index points, multimedia editing may be achieved without the need to permanently store multimedia files, or divide them into separate files corresponding to each selected "clip." The only data required to be stored for the purpose of segmenting multimedia files is the data associated with the time-based index points).

As to claim 14, claim 8 is incorporated and Fegan wherein the fragmenting is performed after the receiving the request and the virtually fragmenting is performed before the receiving of the request (See Fegan at least ¶ [0078], wherein because the systems and methods of the present invention utilize time-based/spatial-based index points, multimedia editing may be achieved without the need to permanently store multimedia files, or divide them into separate files corresponding to each selected "clip." The only data required to be stored for the purpose of segmenting multimedia files is the data associated with the time-based index points. Thus, the actual fragmenting is only performed after the user needs to access (requests) the corresponding fragments. 

As to claim 15, Shenfield teaches a system comprising: -	a first computing device (See at least Fig 3, wherein the content provider device, the push proxy, the push client can be the first computing device); and-	a second computing device (See at least Fig 3, wherein the push proxy, push client or the device of the client application can be the second computing device);-	wherein the  first computing device comprises: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors (See at least Fig 3, ¶ [0052-0053]), cause the first computing device to: 	send, to a second computing device, the content and the metadata associated with the content (See at least ¶ [0053, 0055]), wherein the metadata comprises plurality of content descriptor (See at least ¶ [0111, 0115]); and -	wherein the second computing device comprises: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors (See at least Fig 3, ¶ [0052-0053]), cause the second computing device to:  	receive the content and the metadata (See at least Fig 3, 6, ¶ [0052-0053], wherein content is associated with a metadata; Fig 3 and 6 shows content and metadata is received from a content provider);  and  -	fragmenting, based on the plurality of content descriptors and based on at least one rule associated with the plurality of content descriptors, the content into a plurality of ordered fragments (See at least abstract, Fig 21, ¶ [0214], wherein fragmentation processor 2110 analyses the content based on a metadata based analysis. These could include keeping certain segments or data elements together if logically required. Fragmentation processor 2110 analyses content 2112 and partitions the content into segments based on logical rules). Shenfield fails to explicitly teach that the fragmenting is virtual and storing the plurality of ordered virtual fragments as a single contiguous media file. However, in analogous teachings, Fegan teaches that the fragmenting is virtual (See at least ¶ [0078], wherein the segmenting tools allow a user to generate time-based index points for a multimedia file (e.g., spatial parameters for image files). The use of time-based/spatial-based index points provides a means for the virtual segmentation of a multimedia file) and storing the plurality of ordered virtual fragments (See at least ¶ [0078], wherein the data associated with the time-based index points (ordered virtual fragments) may be saved and stored).Thus, it would have been obvious to one ordinary skill in the art at the time of invention to modify Shenfield in view of Fegan such that virtual fragmentation is used as claimed because it allows to vastly decreased storage needs (multimedia files are often very large), faster access speeds over a computer network, and diminished copyright implications (See at least Fegan ¶ [0078]). Although Fegan discloses storing the plurality of ordered virtual fragments, Fegan does not explicitly states to store the plurality of ordered virtual fragments as a single contiguous media file. However, storing the plurality of ordered virtual fragments as a single contiguous media file is a matter of design choice and would have been obvious to one ordinary skill in the art at the time of invention for the purpose of simplifying the access and processing of the plurality of ordered virtual fragments.  
Claims 17-18 and 20 are rejected under the same rationale as claims 1,3-4 and 6-14. 
	
As to claim 21, claim 8 is incorporated and Fegan wherein the virtual fragments are associated with a plurality of flags indicating locations of virtual fragments in the content ((See Fegan at least ¶ [0078], wherein the segmenting tools allow a user to generate time-based index points for a multimedia file (e.g., spatial parameters for image files). The use of time-based/spatial-based index points provides a means for the virtual segmentation of a multimedia file)

  
Claims 2, 5, 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shenfield et. al.  (hereinafter referred as Shenfield, US Pub. No. 2007/0260637 A1), in view of Fegan et. al. (hereinafter referred as Fegan, US. Pub. No. 2005/0144305 A1) and Gahm et. al. (hereinafter referred as Gahm, US. Pub. No. 2014/0025835 A1).

As to claim 2, claim 1 is incorporated and Shenfield teaches wherein the plurality of ordered virtual fragments comprises a linear representation of the content (See at least Fig 20-21, ¶ [0211, 214]). Shenfield and Fegan fail to explicitly teach to determine, based on the plurality of content descriptors of the metadata and at least one rule, an interval for use in virtual fragmenting the content and each of the plurality of ordered virtual fragments has a consistent length corresponding to the interval. In analogous teachings, Gahm teaches to determine, an interval (size) for use in fragmenting (segmenting) the content based on a content description and at least one rule (See at least ¶ [0051], wherein the rule can be one of (i) an average number of frames in a GOP should be large enough to permit efficient encoding; (ii) a number of frames in a GOP should not be so large as to force large segment sizes, or to prevent splices with sufficient granularity; and (iii) GOP boundaries are positioned at scene change points for best encoding efficiency.The segments size/interval is also affected by the content description since for example in live delivery scenarios  (live content), larger segment sizes will not be used).In addition, Gahm teaches that each of the plurality of ordered fragments has a consistent length corresponding to the interval (See at least Fig 3A-3C, ¶ [0044-0044], wherein for example, using a fixed segment size for all segments is known an available to be selected in the suitable scenarios). Thus, it would have been obvious to one ordinary skill in the art at the time of invention to modify Shenfield and Fegan in view of Gahm such that the metadata and rules of Shenfield includes information and rules used to determine the interval for fragmenting the content because it allows to flexibility in controlling the process of segmenting which can improve the system performance and to allow to influence the user experience and the smoothness of the media by ensuring that enough time is allocated to fetch a next fragment.

As to claim 5 claim 1 is incorporated and Shenfield teaches wherein the plurality of ordered virtual fragments comprises a linear representation of the content (See at least Fig 20-21, ¶ [0211, 214]). Shenfield and Fegan fail to explicitly teach that each of the plurality of ordered virtual fragments has a consistent packet length as a function of time. In analogous teachings, Gahm teaches that each of the plurality of ordered virtual fragments has a consistent packet length as a function of time (See at least Fig 3A-3C, ¶ [0044-0044], [0051], wherein using a fixed segment size for all segments is known an available to be selected in the suitable scenarios and the rule for segmenting can be one of (i) an average number of frames in a GOP should be large enough to permit efficient encoding; (ii) a number of frames in a GOP should not be so large as to force large segment sizes, or to prevent splices with sufficient granularity; and (iii) GOP boundaries are positioned at scene change points for best encoding efficiency.The segments size/interval is also affected by the content description since for example in live delivery scenarios  (live content), larger segment sizes will not be used).In addition, Gahm teaches that each of the plurality of ordered fragments has a consistent length corresponding to the interval (See at least Fig 3A-3C, ¶ [0044-0044], wherein for example, using a fixed segment size for all segments is known an available to be selected in the suitable scenarios). Thus, it would have been obvious to one ordinary skill in the art at the time of invention to modify Shenfield and Fegan in view of Gahm to achieve the claimed limitation because it can improve the system performance and to allow to influence the user experience and the smoothness of the media by ensuring that enough time is allocated to fetch a next fragment.

Claims 16 and 19 are rejected under the same rationale as claims 2 and 5. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. Applicant argues in remarks:
(1)	But even assuming, arguendo, that Shenfield’s channel metadata could comprise a claimed content descriptor, Shenfield does not disclose partitioning content based on a plurality of content descriptors. Nor does Shenfield disclose partitioning content based on at least one rule associated with a plurality of content descriptors.

(1)	Examiner respectively disagrees.
First, the current claim language does not define or give any specific details to what are the content descriptors. Thus, based on the broadest reasonable interpretation and in light of the specification, examiner understands the plurality of content descriptors as metadata information associated with the content since metadata information describes the content in a way or another. 
Second,  Shenfield teaches the use of metadata and rules associated with the metadata to fragment the content (See at least abstract, Fig 21, ¶ [0214], wherein fragmentation processor 2110 analyses the content based on a metadata based analysis. These could include keeping certain segments or data elements together if logically required. Fragmentation processor 2110 analyses content 2112 and partitions the content into segments based on logical rules) 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456